Per Curiam.
Special Term has ruled that the defendant’s answer was to be stricken unless it produced certain reports made by a firm of investigators, which it engaged to ascertain the facts concerning the validity of plaintiff’s claim for loss under a theft policy.
We consider such a report of an investigation made after the claim for loss was presented, and for the purpose of aiding defendant in preparing its defense, to be a document which is not subject to inspection by plaintiff on an examination of defendant before trial. It would not be competent as evidence to support plaintiff’s claim, and may not be the subject of compulsory disclosure before trial.
Irrespective of whether the rulings made on the examination are appealable, the present order may be treated as one striking the answer and is, therefore, appealable.
The order appealed from should be reversed, with $20 costs and disbursements, and motion denied.
Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied.